Citation Nr: 0325178	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1999 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

The veteran's claims were previously before the Board in 
January 2003.  At that time, the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9(a)(2).  The matters 
are now ready for appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  A right ankle disability is related to the veteran's 
period of active duty service.

3.  A left ankle disability is related to the veteran's 
period of active duty service.

4.  A right knee disability is related to the veteran's 
period of active duty service.

5.  A left knee disability is related to the veteran's period 
of active duty service.


CONCLUSIONS OF LAW
1.  A right ankle disability was incurred in service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 
2.  A left ankle disability was incurred in service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 
3.  A right knee disability was incurred in service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 
4.  A left knee disability was incurred in service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that further 
development under the Veteran's Claims Assistance Act of 2000 
(VCAA) and/or previously existing law is not necessary. 

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 


Background

The veteran essentially contends that she is entitled to 
service connection for a bilateral ankle disability and a 
bilateral knee disability.  Specifically, she contends that 
her ankles and knees began bothering her during basic 
training.   

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; her contentions; VA examinations dated in 
November 2001 and June 2003; testimony provided before the 
Board in September 2002; and VA outpatient treatment records 
dated in 2003.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all evidence submitted by the veteran or on her 
behalf.  Rather, the Board's analysis below will focus 
specifically on the evidence that supports the veteran's 
claims.  

Analysis

I.  Service connection for a right and left ankle disability.

Based on a review of the evidence delineated above, the Board 
finds that entitlement to service connection for a right and 
left ankle disability is warranted.  In this regard, service 
medical records show the veteran first complained of 
bilateral ankle swelling in November 1999.  Examination 
showed edema of the lower extremities.  In December 1999, the 
veteran was repeatedly treated for pain and swelling in both 
ankles, made worse by running.  The veteran was variously 
diagnosed with ankle pain, overuse, and Achilles tendonitis.  
The veteran continued to seek treatment between January 2000 
and May 2000.  The veteran again complained of ankle and heel 
pain.  She was diagnosed with Achilles tendonitis, bursitis, 
and calcaneal sclerosis.

Upon VA examination in November 2001, the veteran complained 
of bilateral ankle swelling beginning while in basic 
training.  She indicated that she continued to have swelling 
of her ankles if she was on her feet for any length of time.  
The veteran was diagnosed with arthralgias of the bilateral 
ankles.  X-rays were normal.

In September 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge.  She testified that her 
ankles began bothering her during basic training.  She stated 
that she was told it was a stress fracture and Achilles 
Tendonitis.  The veteran further testified that throughout 
her period of active duty service her ankles gave out and 
currently she could not work because she was not able to 
stand.

VA outpatient treatment records dated in January 2003 
indicate the veteran continued to complain of ankle pain.  
The veteran was found to have decreased range of motion in 
her ankles with instability.  She was diagnosed with ankle 
pain.

Finally, pursuant to Board development the veteran was 
afforded an additional VA examination in June 2003.  At that 
time, the veteran again relayed a history of her ankles 
beginning to bother her during basic training.  The veteran 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving away, locking, fatigability, and 
lack of endurance.  She indicated that she used braces on her 
ankles.  Physical examination revealed that the veteran's 
ankles were very tender to the touch and very small.  She was 
diagnosed with degenerative joint disease of the bilateral 
ankles with loss of function due to pain.  The examiner 
opined, "there is a current disorder of her ... ankles which 
[is] as least as likely as not service-connected."

Therefore, resolving all reasonable doubt in favor of the 
veteran, and based on the aforementioned evidence, 
specifically, the nexus opinion provided by the June 2003 VA 
examiner, service connection is granted for a right and left 
ankle disability.  See 38 C.F.R. §§ 3.102, 3.303. 



II.  Service connection for a right and left knee disability.

Based on a thorough review of all the evidence of record, the 
Board finds that entitlement to service connection for a 
right and left knee disability is warranted.  In this regard, 
service medical records show the veteran first complained of 
bilateral knee pain in November 1999.  The veteran was put on 
a profile for her left knee.  The veteran again complained of 
bilateral knee pain in November 1999.  At that time, the 
veteran had edema in both knees.  She was diagnosed with 
overuse syndrome and given 800 mg. of Motrin.  

Upon VA examination in November 2001, the veteran complained 
of bilateral knee swelling beginning while in basic training.  
She indicated that she continued to have swelling of her 
knees if she was on her feet for any length of time.  The 
veteran was diagnosed with arthralgias of the bilateral 
knees.  X-rays were normal.

In September 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge.  She testified that her knees 
began bothering her during basic training.  She stated that 
she was put on profile during service and given muscle 
relaxers.  She further testified that her knees gave out 
while she was running drills and given wraps.  She indicated 
that she could not work at the present because she was unable 
to stand.

VA outpatient treatment records dated in January 2003 
indicate the veteran continued to complain of pain in her 
left knee.  The veteran was found to have decreased range of 
motion in her knees with instability.  She was diagnosed with 
knee pain and given Naprosyn and Flexeril.

Finally, pursuant to Board development the veteran was 
afforded an additional VA examination in June 2003.  At that 
time, the veteran again relayed a history of her knees 
beginning to bother her during a drill ceremony with weapons 
in 1999.  The veteran complained of pain, weakness, 
stiffness, swelling, heat, redness, instability, giving away, 
locking, fatigability, and lack of endurance.  She indicated 
that she suffered from flare-ups with excessive walking or 
standing.  She reported using no appliances or cane for her 
knees.  Physical examination revealed that the veteran walked 
with a limp and had moderate instability of both knees.  She 
was diagnosed with degenerative joint disease of the 
bilateral knees with loss of function due to pain.  The 
examiner opined, "there is a current disorder of her knees ... 
which [is] as least as likely as not service-connected."

Therefore, resolving all reasonable doubt in favor of the 
veteran, and based on the aforementioned evidence, 
specifically, the nexus opinion provided by the June 2003 VA 
examiner, service connection is granted for a right and left 
knee disability.  See 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Entitlement to service connection for a right ankle 
arthralgia is granted.

Entitlement to service connection for a left ankle arthralgia 
is granted.

Entitlement to service connection for a right knee arthralgia 
is granted.

Entitlement to service connection for a left knee arthralgia 
is granted.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

